IN THE SUPREME COURT OF NORTH CAROLINA

                                         2022-NCSC-80

                                         No. 379PA18-2

                                     Filed 17 June 2022

     STATE OF NORTH CAROLINA

                   v.

     VAN BUREN KILLETTE, SR.


           On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

     of the Court of Appeals, 268 N.C. App. 254 (2019), dismissing defendant’s appeal and

     denying defendant’s petition for writ of certiorari after remand by this Court after

     appeal from a judgment entered on 6 July 2017 by Judge Thomas H. Lock in Superior

     Court, Johnston County. Heard in the Supreme Court on 11 May 2022.


           Joshua H. Stein, Attorney General, by Nicholas R. Sanders, Assistant Attorney
           General, for the State-appellee.

           Glenn Gerding, Appellate Defender, by Katy Dickinson-Schultz, Assistant
           Appellate Defender, for defendant-appellant.


           HUDSON, Justice.

¶1         Defendant petitioned this Court for review of a unanimous decision of the

     Court of Appeals. Upon review, we vacate and remand to the Court of Appeals.

                                    I.    Background

¶2         In August and September of 2014, the Johnston County Sheriff’s Office

     received anonymous tips by phone that Van Buren Killette Sr. (defendant) was
                                      STATE V. KILLETTE

                                         2022-NCSC-80

                                       Opinion of the Court



     manufacturing and selling methamphetamine in his home, as well as receiving stolen

     property. After learning that defendant was on probation at the time, Detective C.J.

     House and Detective Jay Creech of the Johnston County Sheriff’s Office contacted

     Officer Ashley McRae, defendant’s probation officer. Officer McRae agreed to conduct

     a search of defendant’s home.

¶3         On 30 September 2014, after arriving at defendant’s home, Officer McRae

     asked defendant for permission to conduct a search. Defendant consented to the

     search. The search uncovered stolen property and items frequently used to

     manufacture methamphetamine. Defendant was subsequently indicted for breaking

     or   entering,   larceny,   manufacturing       methamphetamine,      possession    of

     methamphetamine precursors, possession of methamphetamine, maintaining a

     dwelling for the purpose of keeping and selling a controlled substance, and conspiring

     to manufacture methamphetamine.

¶4         On 18 June 2015, Department of Social Services Agent M. Williams and

     detectives from the Johnston County Sheriff’s Office were investigating an unrelated

     drug complaint. However, the subject of that separate investigation informed the

     officers that she frequently provided defendant with pseudoephedrine in exchange for

     methamphetamine. Because Agent Williams had reason to believe that children

     might be present and at risk in defendant’s home, officers visited defendant’s home

     that same night. Upon arriving, they observed several individuals fleeing defendant’s
                                      STATE V. KILLETTE

                                         2022-NCSC-80

                                       Opinion of the Court



     home and running towards the woods. Believing that they could smell

     methamphetamine in defendant’s home, the officers conducted a “safety sweep” of the

     home and quickly identified equipment and ingredients used to manufacture

     methamphetamine. The next day, 19 June 2015, Detective Jason Guseman of the

     Johnston County Sheriff’s Office applied for, received, and executed a search warrant.

     Officers seized methamphetamine, precursor chemicals, manufacturing equipment,

     and other evidence from defendant’s home. Defendant was charged with

     manufacturing methamphetamine, possession of precursor chemicals, conspiracy to

     manufacture methamphetamine, resisting a public officer, and trafficking in

     methamphetamine.

¶5         On 29 March 2017, defendant filed two motions to suppress the evidence

     obtained via the 2014 and the 2015 searches. The motion to suppress the 2014

     evidence was heard on 3 May 2017. A written order denying the motion to suppress

     was entered by Judge Thomas H. Lock on 7 July 2017. The motion to suppress the

     2015 evidence was denied on 18 May 2017, and a written order to that effect was

     entered by Judge Beecher Gray on 7 June 2017.

¶6         On 6 July 2017, defendant pled guilty to two counts of manufacturing

     methamphetamine. The charges were consolidated and defendant received an active

     sentence of 120 to 156 months. In exchange for defendant’s plea, the State dismissed

     the remaining charges.
                                         STATE V. KILLETTE

                                            2022-NCSC-80

                                          Opinion of the Court



¶7          On 10 July 2017, defendant filed a handwritten notice of appeal. On appeal,

     defendant only challenged the denial of his motion to suppress evidence obtained

     during the 2014 search. Because defendant failed to notify the State of his intent to

     appeal prior to the entry of his plea agreement, defendant also petitioned for a writ

     of certiorari in an attempt to secure review of the trial court’s order regarding the

     evidence from the 2014 search.

¶8          On 2 October 2018, the Court of Appeals dismissed defendant’s appeal and

     denied his petition for a writ of certiorari. State v. Killette (Killette I), No. 18-26, 2018

     WL 4701970, at *3 (N.C. Ct. App. Oct. 2, 2018) (unpublished). The court held that

     defendant had forfeited his right to appeal when he failed to provide notice prior to

     entering his guilty plea. Killette I, 2018 WL 4701970, at *2 (citing State v. Tew, 326

     N.C. 732, 735 (1990)). The Court of Appeals further held that it lacked authority

     under Rule 21 of the North Carolina Rules of Appellate Procedure to issue the writ.

     Killette I, 2018 WL 4701970, at *3 (citing State v. Harris, 243 N.C. App. 137, 141

     (2015)). Defendant then petitioned this Court for discretionary review.

¶9          We remanded for reconsideration in light of State v. Ledbetter, 371 N.C. 192

     (2018), and State v. Stubbs, 368 N.C. 40 (2015). In these decisions, the Court holds

     that Rule 21 does not limit the Court of Appeals’ jurisdiction or bear on the decision

     to issue a writ of certiorari. Ledbetter, 371 N.C. at 197 (“Rule 21 does not prevent the

     Court of Appeals from issuing writs of certiorari or have any bearing upon the
                                          STATE V. KILLETTE

                                              2022-NCSC-80

                                           Opinion of the Court



       decision as to whether a writ of certiorari should be issued.”); Stubbs, 368 N.C. at 44

       (“[W]hile Rule 21 might appear at first glance to limit the jurisdiction of the Court of

       Appeals, the Rules cannot take away jurisdiction given to that court by the General

       Assembly in accordance with the North Carolina Constitution.”). Accordingly, we

       instructed the Court of Appeals to exercise its discretion in deciding whether to allow

       or deny defendant’s petition.

¶ 10          On remand, the Court of Appeals again denied defendant’s petition. State v.

       Killette (Killette II), 268 N.C. App. 254, 258 (2019). The Court of Appeals repeatedly

       indicated that defendant’s failure to provide timely notice of his intent to appeal was

       fatal to his petition. Id. at 256 (“[W]hen a defendant pleads guilty without first

       notifying the State of the intent to appeal a suppression ruling, the defendant ‘has

       not failed to take timely action,’ and thus ‘this Court is without authority to grant a

       writ of certiorari.’ ” (quoting State v. Pimental, 153 N.C. App. 69, 77, disc. review

       denied, 356 N.C. 442 (2002))); see also id. at 258 (“Defendant’s petition does not assert

       his ‘failure to take timely action.’ ”). The court held that it was required to deny the

       petition under Tew, Pimental, and Harris. See id. at 257 (“Under well-settled

       precedents, we disregard [State v.] Davis [237 N.C. App. 22 (2014)] and follow Tew,

       Pimental, and State v. Harris as the earlier, binding precedents.”).

¶ 11          The court seemed to briefly acknowledge that it had jurisdiction over the

       petition and that it could choose to exercise its discretion and issue a writ of certiorari.
                                         STATE V. KILLETTE

                                            2022-NCSC-80

                                          Opinion of the Court



       See id. at 258. However, it determined that the reasoning in Tew, Pimental, and

       Harris was sound and required denying defendant’s petition. See id. (“Even if Tew,

       Pimental and Harris were not binding on the issues here—and they are—within any

       jurisdictional discretion to allow the petition, we would follow and apply their

       reasoning.”).

¶ 12         Judge Inman wrote separately to express disapproval with the majority’s

       holding that Tew, Pimental, and Harris “are binding on our exercise of discretion in

       this case.” Id. at 258–59 (Inman, J., concurring). While Tew delt with a defendant’s

       statutory right of appeal, it said nothing about a defendant’s right to petition for a

       writ of certiorari. Id. at 259 (citing Ledbetter, 371 N.C. at 197). Judge Inman also

       concluded that Pimental and Harris did not control in light of Ledbetter and Stubbs.

       Id. at 259–60 (first citing Ledbetter, 371 N.C. at 197; and then citing State v. Thomsen,

       369 N.C. 22, 27 (2016)). Judge Inman nevertheless agreed that defendant’s petition

       should be denied. Id. at 260.

¶ 13         Defendant again petitioned this Court for discretionary review under N.C.G.S.

       § 7A-31. Defendant argued that the Court of Appeals improperly determined that

       Pimental and Harris control and that this error perpetuates a misapprehension of

       law regarding jurisdiction and authority to issue prerogative writs. On 3 February

       2021 we allowed the petition for discretionary review.
                                         STATE V. KILLETTE

                                               2022-NCSC-80

                                         Opinion of the Court



                                         II.     Analysis

¶ 14         This is the second time this Court has reviewed the Court of Appeals’ denial of

       defendant’s petition for writ of certiorari and the second time that the Court of

       Appeals has apparently acted believing that it had no choice but to deny the petition.

       In its opinion, despite acknowledging our opinions to the contrary in Ledbetter and

       Stubbs and Thomsen, the court said our prior decision in Tew and its own prior

       decisions in Pimental and Harris are “binding,” requiring that the petition be denied.

       Killette II, 268 N.C. App. at 257. To be sure, our decisions in Ledbetter, Stubbs, and

       Thomsen should have made it clear that the Court of Appeals possessed jurisdiction

       and authority to exercise its discretion in reviewing and deciding to allow or deny

       defendant’s petition. Accordingly, we vacate the Court of Appeals decision and

       remand, again, for that court to exercise its discretion in determining whether to

       allow or deny defendant’s petition.

¶ 15         As we stated most recently in Ledbetter, “[r]egardless of whether Rule 21

       contemplates review of defendant’s motion to dismiss, this Court made it clear in both

       Stubbs and Thomsen that ‘if a valid statute gives the Court of Appeals jurisdiction to

       issue a writ of certiorari, Rule 21 cannot take it away.’ ” 371 N.C. at 196 (quoting

       Thomsen, 369 N.C. at 27). Also in Ledbetter, we described the very error repeated by

       the Court of Appeals here:

                           By concluding it is procedurally barred from
                    exercising its . . . jurisdiction in this appeal, the Court of
                                             STATE V. KILLETTE

                                               2022-NCSC-80

                                             Opinion of the Court



                    Appeals has, as a practical matter, set its own limitations
                    on its jurisdiction to issue writs of certiorari. . . . [I]n the
                    absence of a procedural rule explicitly allowing review,
                    such as here, the Court of Appeals should turn to the
                    common law to aid in exercising its discretion rather than
                    automatically denying the petition for writ of
                    certiorari . . . .

       Id. In its new brief to this Court, the State as appellee acknowledged as much: “This

       Court has made clear in Stubbs, Thomsen, and Ledbetter that the Court of Appeals

       ‘maintains broad jurisdiction to issue writs of certiorari unless a more specific statute

       revokes or limits that jurisdiction’ and that ‘Rule 21 does not prevent the Court of

       Appeals from issuing writs of certiorari or have any bearing upon the decision as to

       whether a writ of certiorari should be issued.’ ”

¶ 16         Consistent with this recent precedent, we hold that the Court of Appeals has

       jurisdiction and authority to issue the writ of certiorari here, although it is not

       compelled to do so, in the exercise of its discretion. Accordingly, we vacate the Court

       of Appeals decision here and remand to that court to exercise its discretion to allow

       or deny the petition for writ of certiorari on its merits. In addition, we overrule

       Pimental, Harris, and any other Court of Appeals decisions that incorrectly hold or

       imply that the Court of Appeals lacks jurisdiction or authority to issue a writ of

       certiorari in similar circumstances, or which suggest that Rule 21 limits its

       jurisdiction or authority to do so.

¶ 17         It is so ordered.
                                 STATE V. KILLETTE

                                    2022-NCSC-80

                                  Opinion of the Court



        VACATED AND REMANDED.

        Justice BERGER did not participate in the consideration or decision of this

case.